DETAILED ACTION
Examiner has received and accepted the amended claims and remarks filed on 27 December 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to Claim 3 have been fully considered and are persuasive.  The 112(b) Rejection of Claim 3 has been withdrawn. 
Applicant’s arguments with respect to the Drawings have been fully considered and are persuasive.  The Objection to the Drawings has been withdrawn. 
Applicant's remaining arguments have been fully considered but they are not persuasive.
Regarding Claim 1, the 112(b) Rejections are maintained as no amendment has been made to resolve the issues nor has an argument specific to the issues been provided by the Applicant.

Examiner agrees with the Applicant evaluating a lifetime of the stator coil based on the operated data exceeding a threshold or being close to the threshold has sufficient support in [0031, 0032]; however, there is not adequate disclosure as to how this difference, when compared to a threshold, provides any information about lifetime of the one of the members included in the stator. How are the threshold and operated difference tied to lifetime? There is no disclosure as to what can be concluded about the lifetime when “the operated data (the difference) sent from the data operation device 12 exceeds the threshold or whether the operated data is close to the threshold” as discussed in [0025]. Applicant provides examples in the remarks how lifetime could be evaluated, however, these examples and lifetime length with respect to a given threshold were not provided in the specification as originally filed. As such, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention and the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, therefore the rejections under 112(a) are maintained.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a device that acquires a relative displacement of one of the members included in the stator by evaluating a difference between displacements or phases measured by the vibration measuring devices and that evaluates a lifetime of the one of the members included in the stator based on the relative displacement” in Claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6 – 8, 15, 16, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description Claims 1 and 19 recite “evaluates/ing a lifetime of the one of the members included in the stator based on the relative displacement”. The specification fails to describe in sufficient detail how lifetime is actually evaluated. The most detail provided by the specification is in [0025] of the filed specification (similar being stated in other parts, but providing no further detail): “The measurement control device 13 has a predetermined threshold for evaluating the lifetime of the stator coil 3. The measurement control device 13 evaluates the lifetime of the stator coil 3 depending on whether the operated data (the difference) sent from the data operation device 12 exceeds the threshold or whether the operated data is close to the threshold.” There is no disclosure as to what can be concluded about the lifetime when “the operated data (the difference) sent from the data operation device 12 exceeds the threshold or whether the operated data is close to the threshold”. As such, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Similar can be said regarding all claims utilizing the term “lifetime”.
Claims dependent upon a rejected claim are therefore rejected as well.

Claims 1, 3, 4, 6 – 8, 15, 16, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 19 recite “evaluates/ing a lifetime of the one of the members included in the stator based on the relative displacement”. The specification fails to describe in such a way as to enable on skilled in the art to make and/or use the claimed invention. The most detailed disclosure is found in [0025] of the filed specification (similar being stated in other parts, but providing no further detail): “The measurement control device 13 has a predetermined threshold for evaluating the lifetime of the stator coil 3. The measurement control device 13 evaluates the lifetime of the stator coil 3 depending on whether the operated data (the difference) sent from the data operation device 12 exceeds the threshold or whether the operated data is close to the threshold.” There is no disclosure as to what can be concluded about the lifetime when “the operated data (the difference) sent from the data operation device 12 exceeds the threshold or whether the operated data is close to the threshold”. Turning to the Wands factors, the specification fails to provide any working examples. The Examiner has failed to find any working examples in the prior art. Furthermore, no guidance is provided by the applicant. As such, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Similar can be said regarding all claims utilizing the term “lifetime”.
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, “a device” is interpreted under 112(f) as discussed above. If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). See MPEP 2181.II.A. There is no structure disclosed which performs the recited function in applicants specification. As such, the scope of the claim is unclear, thus rendering the claim indefinite.
Regarding Claim 1, the claim recites “the rotating electrical machine acquires a difference between displacements or phases measured by the vibration measuring accelerometer A and the vibration measuring accelerometer B”.  The claim also recites “a device that acquires a relative displacement of one of the members included in the stator by evaluating a difference between displacements or phases measured by the vibration measuring accelerometers” As such, it is unclear as to what specific device is 
Regarding Claim 1, 3, 4, 16, 18, and 19, the claims utilize the term “lifetime”. It is unclear as to what a “lifetime” is thus rendering the claim indefinite. For example, does “lifetime” refer to the age of the member up to the point of determination or how much “life” is left of the member or some other concept?
Claims dependent upon a rejected claim are therefore rejected as well.

Allowable Subject Matter
Claims 1, 3, 4, 6 – 8, 15, 16, 18, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b), as well as the drawing objections, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856